Title: To James Madison from John Morton, 24 May 1802 (Abstract)
From: Morton, John
To: Madison, James


24 May 1802, Havana. Notes that he last wrote on 17 Mar. “Shortly after that date I repaired to the Baths of St. Diego, in the interior of this island, for the benefit of my health; leaving the business of the Department in the charge of Mr. Vincent Gray, an American Gentleman who has been a considerable time employed therein.” Nothing of moment occurred in his absence, except for the brief imprisonment of shipmasters who entered the port against regulations. Since then, however, several American vessels have been allowed to remain in port “in expectancy of a further permission to dispose of their Cargoes of provisions; but which notwithstanding the great scarcity of every Article both of foreign & domestic growth, has not yet been granted.” Government has apparently relied on receiving supplies from Spain and Mexico. Transmits a local paper of 20 May containing a second order prohibiting the residence of strangers in Cuba; doubts that this will be enforced, although the edict “is couched in severe terms.” At present there are few Americans remaining at Havana to be affected. Will soon be departing the island, leaving the department in Gray’s charge. “The circumstance of my departure, and nomination of an Agent to remain, will probably bring the Question as to the residence of an Official character, in time of peace, to a decision. It has not yet, with regard to myself, been made the Subject of any explanation.”
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 3 pp.; docketed by Brent as received 13 June.



   
   Vincent Gray had been surveyor for the district of Alexandria, Virginia, and inspector of the revenue for the port of Alexandria from 1793 to 1798 before opening an office as a ship broker in that city. He acted informally as commercial agent of the U.S. in Havana from 1802 through the end of JM’s tenure at the State Department (Gray to Alexander Hamilton, 26 Apr. 1803, Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 26:118–19 and n. 1; T. Michael Miller, comp., Artisans and Merchants of Alexandria, Virginia, 1784–1820 [1 vol. to date; Bowie, Md., 1991—], 1:169–70; Roy F. Nichols, “Trade Relations and the Establishment of the United States Consulates in Spanish America, 1779–1809,” Hispanic American Historical Review, 13 [1933]:305, 312).



   
   A full transcription of this document has been added to the digital edition.

